Citation Nr: 0111507	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  97-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a variously-diagnosed 
psychiatric disorder, to include a depressive disorder and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Melba N. Rivera-Camacho, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board remanded this case in August 
2000 for additional development, and the San Juan, Puerto 
Rico, RO certified the appeal for the Board's review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  A psychiatric disorder was never diagnosed during 
service, and a diagnosis of psychosis was not made at any 
time during the one-year period immediately following the 
veteran's separation from active military service.

3.  The veteran's current psychiatric condition is shown to 
arise from his long-standing history of drug abuse, as well 
as a personality disorder.


CONCLUSION OF LAW

Service connection for a variously-diagnosed psychiatric 
disorder, to include a depressive disorder and PTSD, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303, 3.304, 3.307, 3.309, 4.9 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's duty to assist every claimant 
in the development of his or her claim for VA benefits, in 
the form of making reasonable efforts to assist him or her in 
obtaining evidence necessary to substantiate his or her 
claims for VA benefits.  This includes assistance in 
obtaining a claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).

Regarding VA's assistance to the veteran in developing his 
claim in the present case, the Board notes that, in a March 
1994 letter, as well as in a June 1995 Statement of the Case 
and several Supplemental Statements of the Case (SSOC's) that 
were subsequently issued during the pendency of this appeal 
as recently as January 2001, the veteran and his private 
attorney were given notice of the information, medical 
evidence, and lay evidence that was necessary to substantiate 
his service connection claim.  The veteran was also given the 
opportunity, at a May 1996 RO hearing, to submit oral 
testimony in support of his claim, and was therein informed 
of the procedural steps that would be taken by the RO after 
the hearing, and of the fact that his appeal would be 
forwarded to the Board if, upon re-adjudication by the RO, 
the benefit sought on appeal remained denied.  Additionally, 
after the SOC, and after each SSOC, the veteran has been 
afforded additional time to submit comments concerning the 
additional information being reviewed.  The RO has made 
reasonable efforts to obtain all relevant records adequately 
identified by the veteran, and it appears that all evidence 
identified by the veteran relative to his service connection 
claim has been obtained and associated with his claims 
folder.  Additionally, the veteran's service medical records 
have been associated with the file, several VA medical 
examinations have been conducted, and an addendum dated in 
September 2000 has been furnished by a VA psychiatrist, 
specifically addressing the questions that were asked by the 
Board in the August 2000 remand regarding the correct 
psychiatric diagnosis in this case and the etiology of the 
veteran's psychiatric disorder.  Thus, the Board initially 
finds that, while the veteran has not been specifically 
informed of the VCAA provisions, VA has nevertheless met its 
statutory duty to assist the veteran in the development of 
his service connection claim, as required by the VCAA.   
Another remand of this case is therefore deemed unnecessary, 
as it would only represent an exercise in futility.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and was not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a); see also the pertinent statute, 
38 U.S.C.A. § 1110.  An injury or disease incurred during 
active military, naval, or air service shall not be deemed to 
have been incurred in line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose service benefits are claimed.  For the purpose of 
this paragraph "drug abuse" means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Presumptive service connection may also be warranted for a 
chronic disease, such as psychosis, if shown to be manifested 
to a degree of at least 10 percent within one year from the 
date of the veteran's discharge from active military service, 
notwithstanding there being no evidence of its manifestation 
during service.  See 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a), 3.309(a).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

As indicated in the August 2000 remand, a claim for service 
connection for a nervous condition was initially denied by 
the RO in April 1974, the veteran thereafter appealed a 
February 1981 confirmed rating decision, and the Board denied 
the appeal, in a May 1984 decision, in which PTSD was 
included as part of the claimed psychiatric disorder.  
Thereafter, a claim for service connection for PTSD was 
denied by the RO in a September 1992 rating decision, and no 
timely appeal of this denial was ever filed by the veteran.  
The present appeal arose from a claim for service connection 
that the veteran filed in February 1994, which, as noted 
earlier, was denied by the RO in December 1994.

The veteran contends that he suffers from PTSD, and that he 
should be service-connected for this disorder, or for any 
other psychiatric disorder he may be suffering from, because 
his mental condition is etiologically related to service.  As 
stressors, he has essentially claimed the following:  (1) his 
"being out there [in Vietnam] everyday doing mine sweeping 
in different areas ..., [and] being exposed and in great danger 
of being shot and killed by the enemy ... [which caused] a 
great amount of stress and pressure;" and (2) his having 
witnessed the death of a fellow soldier, whose name he 
provided, who reportedly was killed when the truck he was 
riding on went off the road into a rice paddie after an 
attack by enemy mortar fire.

The first claimed stressor is not specific enough to permit 
an attempt at verification.  The second claimed stressor 
seems to be specific enough, since the veteran provided the 
name of the fellow soldier, as well as the casualty date and 
approximate location of the incident.  It is not clear 
whether the RO has attempted to verify this claimed stressor.  
However, as will be thoroughly discussed in the remaining 
pages of this decision, said additional action would be 
futile and is therefore not warranted because the veteran has 
been noted not to currently suffer from PTSD, none of the 
psychiatric disorders that the veteran currently suffers from 
can serve as a basis for VA disability compensation, and the 
question of whether it is at least as likely as not that any 
psychiatric disorder currently manifested is causally related 
to service has been answered in the negative.

The service medical records reveal that the veteran 
indicated, in his June 1969 report of medical history for 
pre-induction, that he had a history of nervousness, and that 
a cousin of his had committed suicide.  They also reveal that 
the veteran was psychiatrically evaluated as "normal" in 
his report of medical examination of the same date.

The service medical records also show that the veteran 
received medical treatment in September 1971 for "[i]mproper 
use of Heroin not involving addiction or dependence," which 
was characterized as not in the line of duty, and "due to 
own misconduct."  No references to any inservice stressful 
(i.e., traumatic) incidents were noted at the time.  On 
discharge medical examination several weeks later, still in 
September 1971, the veteran again was given a normal 
psychiatric evaluation, and he again indicated, as he had 
done on pre-induction, that he had had, or currently had, 
"nervous trouble of any sort."

A December 1971 VA hospital summary reveals diagnoses of drug 
dependency (heroin) and anxiety reaction, as well as the 
signing physician's comments to the effect that the veteran 
had a long history of addiction-forming drugs (heroin) and 
marijuana, that he had requested hospitalization to control 
the abuse, and that he complained of restlessness, tenseness, 
boredom, aimless wonder, sadness, tendency to cry for no 
apparent reason, and thoughts of suicide.  Again, no 
references to any inservice stressors or any service-related 
flashbacks or nightmares were reported.

In an April 1980 statement, a private psychiatrist indicated 
that the veteran had presented with symptoms including 
becoming very anxious under stress, feeling like he was going 
to explode among groups of people, having flashbacks of what 
happened to him and his pals while in Vietnam, forgetfulness, 
inability to concentrate, auditory hallucinations (in the 
form of voices that commanded him to kill), and seeing faces 
and shadows that looked like his old friends killed in 
Vietnam.  On examination, the veteran was described as 
anxious, restless, somewhat incoherent, disoriented to time 
and place, and had a poor judgment.  Schizophrenia, 
undifferentiated type, with suicidal and homicidal ideations, 
was diagnosed, and the psychiatrist opined that the veteran 
badly needed treatment for his nervous condition, and that, 
since he could not pay for [private psychiatric] treatment, 
he was being referred to VA "for treatment."

An August 1982 VA hospital summary reveals diagnoses of 
chronic, undifferentiated schizophrenia, and a schizoid 
personality, with symptoms of "being insomnic, intranquil, 
agitated, having problems with his wife and hearing voices."

A November/December 1983 VA hospital summary reveals an Axis 
I diagnosis of schizophrenia, undifferentiated type, and an 
Axis II diagnosis of a passive-aggressive personality, and 
complaints of a one-month history of insomnia, "ill humor," 
and auditory hallucinations ("voices").

A September 1984 VA outpatient medical record reveals a 
diagnosis of schizophrenia, undifferentiated type, complaints 
of Vietnam-related flashbacks, and a history (provided by the 
veteran) of only two years of heroin abuse in the remote 
past, in 1970 and 1974.

According to a May 1985 VA special psychiatric evaluation 
report, the veteran said that he had been sick from his 
nerves since his service in Vietnam, and that he suffered 
from flashbacks from Vietnam incidents (presumably from an 
incident in which a friend of his was killed when his company 
was attacked).  He claimed that he had started doing heroin 
during service in an attempt at self-medication, so that he 
"would not see what was going on" in Vietnam.  The examiner 
diagnosed the veteran with schizophrenia, chronic, 
undifferentiated, and multiple drug abuse, with partial 
remission at the time of the examination, and opined that the 
veteran appeared affected by a psychotic process which was 
schizophrenic in essence and had been "complicated [by] a 
multiple drug abuse which included heroin and marijuana."

According to a June 1991 private medical record, the veteran 
had requested psychiatric treatment due to problems with 
anxiety and depression, as well as nightmares and flashbacks 
from his term in Vietnam.  It was noted that the veteran was 
"vague as to sympto[ma]tology or current distress," 
although he "seemed to feel that a war caused his 
problems."  It was further noted that the veteran had a 
history of abuse of heroine and cocaine, as well as 
"occasional pot usage," that the question of a thought 
disorder was unclear, and that the veteran "acknowledges 
that he is working with the VA system to get a post traumatic 
stress disorder diagnosis to facilitate services and perhaps 
[an] increase in income."  The Axis I diagnoses were listed 
as dysthymic disorder, generalized anxiety disorder, and rule 
out PTSD, and an Axis II diagnosis of dependent personality 
traits was also rendered.

A July 1992 VA mental disorders examination report reveals 
complaints of having seen a lot of people killed and having 
gone through a lot of stress while in Vietnam, secondary to 
which the veteran could not relax and was anxious and 
depressed most of the time.  The veteran denied a history of 
drinking or drug abuse, and reported hearing voices off and 
on, and recurrent dreams about Vietnam and his mine sweeping 
and people dying."  The Axis I diagnosis was reported as 
follows:  "I think [that the veteran] has major depression, 
recurrent, and has had several hospitalizations.  Although he 
has some recurring dreams, he does not have a full-blown 
picture of [PTSD], in my opinion."

A June 1994 VA PTSD medical examination worksheet reveals 
objective findings of "symptoms consistent with PTSD, 
although its manifestation is at times of psychotic 
proportions," the examiner's opinion that the veteran's 
"[ab]use of substances could be associated with [his 
reported] anxiety," and a diagnosis of "PTSD, severe."

According to the report of a June 1994 VA PTSD medical 
examination, the veteran stated that, while serving in 
Vietnam as a mine sweeper, he received incoming fire from 
small arms and was traumatized by witnessing one of his 
comrades being "blown up in front of me by a mine," and 
that this event had resulted in his symptomatology since his 
discharge from active duty.  He reported PTSD symptomatology 
such as hallucinations, nightmares, and startle responses.  
The Axis I and II diagnoses were listed as follows:

Axis I:  No AXIS I diagnosis made at this 
time, although the [veteran] does endorse 
some symptomatology consistent with 
[PTSD].  He did not meet the criteria for 
[a PTSD] diagnosis at the time of this 
interview.  The [veteran] also did not 
meet the criteria for an affective or 
psychotic disorder at the time of this 
interview.

Axis II:  Traits of dependent 
personality.

In a May 1996 statement, a VA readjustment counseling 
specialist indicated that the veteran had been receiving VA 
PTSD counseling, with group sessions, since July 1991, and 
that he (the subscriber of the statement) was the veteran's 
one-to-one counselor.  According to this specialist, the 
veteran had been exposed to "several unpredictable and 
dangerous situations" during his tour of duty in Vietnam, 
especially since his primary duty was that of a mine sweeper, 
and also because of his limited understanding of the English 
language in his early years.  The veteran reportedly could 
vividly recall a member of his sweep team being disintegrated 
before his eyes when his comrade somehow triggered a mine 
with his sweep equipment or was the victim of a command-
detonated mine.  Since this traumatic event had occurred 
within two or three weeks after arriving in Vietnam, "the 
reality of certain death and all of its related stress had to 
be addressed and faced daily from the very onset of his tour 
in Vietnam."  In the counselor's opinion, the veteran 
suffered from chronic PTSD, there were "no substance abuse 
or legal issues and [the veteran] does not appear to be 
compensation oriented.  In fact, he inwardly considers 
himself unworthy of any compensation."

The above VA specialist also submitted an addendum to the 
above letter, also dated in May 1996, in which he clarified 
that, while the veteran had, on occasion, reported a 
recurrent dream in which he visualized himself being 
attacked, and preparing to engage in hand-to-hand combat with 
a knife,

I do not believe that this dream 
represents an actual combat situation 
which [the veteran] is blocking or 
suppressing.  I say this because the 
dream usually occurs on nights following 
a particularly stressful day or event(s).  
I believe this dream is a symbolic 
manifestation of his deep fear of ever 
being trapped, cornered or once again in 
a situation where he feels helpless or 
robbed of control.  This form of 
symbolism is also common in rape victims.

The record also contains a July 1998 private psychiatric 
report.  It is in Spanish, but the Board notes that it 
essentially duplicates the data that was already of record, 
such as the veteran's allegations of having served in Vietnam 
as a mine sweeper and having witnessed the death of a soldier 
who stepped on a mine and the death of a friend whose truck 
went off the road into a rice paddie after an attack by the 
enemy; the facts that the veteran had a history of drug abuse 
and several diagnoses of schizophrenia and PTSD; complaints 
of nightmares and flashbacks of his Vietnam experiences; and 
diagnoses of PTSD and history of schizophrenia.

In an April 1999 report, a VA psychiatrist indicated that she 
had carefully reviewed the veteran's claims folder, as well 
as his medical record and that, in light of the fact that 
recent medical records showed that a diagnosis of PTSD had 
not been confirmed, she was requesting a social and 
industrial survey, as well as an examination of the veteran 
by a board of psychiatrists.  A May 1999 addendum was 
thereafter attached to this report, and it was noted at the 
outset that a board of two psychiatrists had reviewed all the 
evidence in the veteran's claims folder and in his medical 
record, that the veteran was then interviewed alone, and that 
references would be made in their report to the VA social and 
industrial field survey that was done in April 1999.

According to the subscribers of the above VA PTSD examination 
report, a review of evidence that had not been available the 
first time the psychiatrists saw the veteran had revealed 
that the veteran had had VA treatment for drug dependence in 
the past because his urine had "tested very highly positive 
for Cannabis."  Laboratories performed throughout his 
treatment period had continued to be positive for Cannabis, 
although the levels reported were not as elevated as when he 
was initially seen, which, according to the veteran, meant 
that he was not using marijuana anymore.  When asked directly 
about current drug use, the veteran's answer was "I hardly 
use drugs," which he clarified upon further questioning by 
saying that he occasionally made use of marijuana but that he 
had never gone back to using heroin, cocaine, or alcohol.

The subscribers of the above report again made it clear that 
they had examined the veteran's claims folder "very 
carefully and thoroughly."  They also indicated that the 
veteran's current complaints were to the effect that he was 
depressed most of the time, at times with anxiety, that he 
slept very little, and that he had nightmares of Vietnam, 
with a recurrent nightmare "of something that did not occur 
to him in which he is persecuted by a Chinese or a Vietnamese 
who has a knife and is after him."  The veteran also made 
reference to the incident in which his friend was killed when 
trapped by a truck.  In the examiners' opinion, there was 
"no clear stressor" and all throughout the interview the 
veteran "remained completely calm even while he was 
describing events that were supposedly traumatic."  The 
veteran did not have any kind of difficulty making mention of 
situations related to his Vietnam service, and it was 
observed that the veteran tried to minimize his drug problem 
saying that he had not been using any hard drugs even though 
he recognized, upon further questioning, that he continued to 
make some occasional or sporadic use of marijuana.  The 
veteran did not seem to be too worried about his social 
isolation and the fact that he was completely dependent on 
his father for his economical maintenance.  He was not 
delusional and did not describe any active hallucinations.  
He was not suicidal or homicidal, and his mood was calm, and 
only very mildly depressed.  He was oriented in the three 
spheres, his memory seemed to be fairly preserved, and his 
intellectual functioning was average.  The diagnosis was 
listed as follows:

Before we make a final diagnosis we would 
like to mention that in our opinion, this 
veteran has a dependent personality 
disorder.  He has no severe emotional 
symptomatology manifested at this time.  
Nevertheless, since there is a history of 
substance abuse and the veteran himself 
recognized some occasional use of 
marijuana we are requesting urine 
[testing] for toxicology [analysis] 
before we render our final diagnosis.

The following second addendum to the above report was 
thereafter rendered, also in May 1999:

As we had suspected, [the] veteran's 
urine tested very highly positive for 
Cannabis.  Taking all the evidence into 
consideration our Final Diagnosis is:

AXIS I: 	Cannabis Abuse r/o Dependency
		Depressive Disorder, NOS, mild

AXIS II:	Dependent Personality Disorder

AXIS III:	See medical records

AXIS IV:	Same as Axis II

AXIS V:	GAF: 0 -  Unspecified (for 
CANNABIS ABUSE)
		65 (FOR DEPRESSIVE DISORDER)

In the August 2000 Board's remand, the RO was asked to return 
the above report to its subscribers, and to request from them 
an opinion as to whether it was at least as likely as not 
that the veteran's psychiatric disorder was in any way 
causally related to service.  The following addendum, dated 
in September 2000, was thereafter associated with the file:

It was clearly expressed in the report of 
our NP Board, that this veteran's 
principal diagnosis, in our opinion, is 
of a Personality Disorder, not a 
Depressive Disorder.  In fact, the first 
diagnosis made on Axis I was of Cannabis 
Abuse, r/o Dependence.  Therefore, in 
answering your question, the response is 
NO.  There is no evidence that [the 
veteran's mental] condition was incurred 
or in any way affected or aggravated by 
his military service.

We mentioned in our report of 1999, that 
the veteran has been repeatedly claiming 
to suffer from PTSD, has been examined 
for that purpose, and his sym[p]toms have 
not been found to be compatible with that 
diagnosis.

[The v]eteran was treated during military 
service for drug addiction.  It has been 
repeatedly stated that in his separation 
examination only occasional nervousness 
was mentioned.  His first 
[neuropsychiatric] admission in 1971 was 
for Heroin Addiction and Anxiety was a 
secondary diagnosis.  A diagnosis of 
Schizophrenia was made years after that 
and even this has not been sustained in 
subsequent evaluations, nor was it found 
in our examination or in [the] veteran's 
description of history and symptoms.  In 
a patient who, throughout all these years 
has made use of different drugs, there 
are behaviors that occur under the 
influence of substances that can be 
confused with those of a neuropsychiatric 
disorder, including a psychosis.  We 
believe this is the case of this veteran, 
due to different presentation and 
manifestation of symptoms.  This is why 
we sustain that, because of the 
personality characteristics of this 
veteran, his main problem is his 
addiction to substances.

As discussed above, a psychiatric disorder was never 
diagnosed during service, and a diagnosis of psychosis was 
not made during the one-year period immediately following the 
veteran's discharge from active duty in 1971, which precludes 
a grant of presumptive service connection for a psychotic 
disorder in this case.  Diagnoses of heroin dependency and 
anxiety reaction were made shortly after service, in December 
1971, but neither diagnosis can serve as a basis for a grant 
of service connection because, as noted earlier in this 
decision, the use of illicit drugs (i.e., drug abuse) is a 
bar to VA benefits, and the anxiety disorder that was 
diagnosed at that time has been recently interpreted as an 
acute medical condition that arose from the veteran's drug 
abuse.  Schizophrenia was first diagnosed in April 1980, that 
is, more than eight years after service, and various other 
diagnoses, to include PTSD and a depressive disorder, have 
been rendered throughout the years.  The question that 
remained prior to the August 2000 Board's remand was, then, 
whether any current psychiatric diagnosis was etiologically 
related to service.  That question was conclusively answered 
by VA psychiatrists in September 2000, in the form of a clear 
"NO," and an explanation to the effect that the veteran's 
mental problems actually arise from his drug abuse and his 
personality disorder, rather than from the claimed PTSD or 
schizophrenia.  As indicated earlier in this decision, 
disorders arising from a veteran's own willful misconduct or 
abuse of alcohol or drugs (if the claim was filed after 
October 31, 1990, such as in this case) cannot be service-
connected, and personality disorders are not considered a 
disability, for VA purposes.  38 C.F.R. §§ 3.301(a), 
3.303(c), 4.9.

In view of the above findings, the Board concludes that 
service connection for a variously-diagnosed psychiatric 
disorder, to include a depressive disorder and PTSD, is not 
warranted.



ORDER

Service connection for a variously-diagnosed psychiatric 
disorder, to include a depressive disorder and PTSD, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

